Harlem Contr. LLC v 2201 7th Ave. Realty LLC (2022 NY Slip Op 05791)





Harlem Contr. LLC v 2201 7th Ave. Realty LLC


2022 NY Slip Op 05791


Decided on October 18, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 18, 2022

Before: Acosta, P.J., Renwick, Webber, Singh, Moulton, JJ. 


Index No. 102131/10 Appeal No. 16489 Case No. 2022-00306 

[*1]Harlem Contracting LLC, Plaintiff-Respondent,
v2201 7th Avenue Realty LLC et al., Defendants, Trevor Whittingham, Nonparty-Appellant.


Trevor Whittingham, appellant pro se.
Loeb & Loeb, New York (John Piscora of counsel), for respondent.

Appeal from order, Supreme Court, New York County (Melissa A. Crane, J.), entered June 1, 2021, which denied nonparty Trevor Whittingham's pro se motion on behalf of himself, defendant 2201 7th Avenue Realty LLC (2201 LLC), and nonparty Global Investment Strategies Trust (the Trust), to set aside a Referee's deed and void the sale of the subject property, unanimously dismissed, without costs.
Because the notice of appeal from the order was served more than 30 days after service of the order, with written notice of its entry, it is untimely (CPLR 5513[a]; see also Samjungcast Co., Ltd. v Expway Corp., 159 AD3d 490 [1st Dept 2018]).
Even if we had jurisdiction to review the order, we would find that nonparties Whittingham and the Trust lack standing to seek affirmative relief (see Bellco Drug Corp. v Hina Pharm., 279 AD2d 388, 389 [1st Dept 2001]; see also 103rd Funding Assoc. v Salinas Realty Corp., 276 AD2d 340, 341 [1st Dept 2000], lv dismissed in part, denied in part 96 NY2d 851 [2001]). Since a corporation is required, under most circumstances, to appear by counsel (CPLR 321 [a]), Whittingham also lacks standing to raise any arguments on behalf of 2201 LLC (see People v Park Ave. Plastic Surgery, P.C., 48 AD3d 367 [1st Dept 2008]).
THIS CONSTITUTES THE DECISION AND ORDER OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 18, 2022